                                                                                                  FILED
                                                                                         2019 Mar-05 AM 09:36
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

EBENEZER JEAN BAPTISTE NSEME,                    )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )    Case No.: 4:18-cv-01674-KOB-JHE
                                                 )
ETOWAH COUNTY DETENTION                          )
CENTER,                                          )
                                                 )
       Respondent.

                                  MEMORANDUM OPINION

       On February 14, 2019, the magistrate judge entered a Report and Recommendation, (doc.

9), recommending that the petition for writ of habeas corpus be dismissed with prejudice. No

party has filed any objections.

       The court has considered the entire file in this action, together with the report and

recommendation,      and   ADOPTS     the magistrate judge’s    report   and   ACCEPTS    his

recommendation. The court finds that the petition for writ of habeas corpus is due to be

DISMISSED.

       The court will enter a separate Final Order.

       DONE and ORDERED this 5th day of March, 2019.




                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             CHIEF UNITED STATES DISTRICT JUDGE
